128 Ga. App. 817 (1973)
198 S.E.2d 364
HOLIDAY
v.
THE STATE.
48101.
Court of Appeals of Georgia.
Argued April 5, 1973.
Decided April 17, 1973.
George N. P. Pahno, for appellant.
Andrew J. Ryan, Jr., District Attorney, Howard A. McGlasson, Jr., for appellee.
HALL, Presiding Judge.
Defendant appeals from his conviction (intent to rob and with a deadly weapon) and from the denial of his motion for a new trial.
Defendant raises only one issue  the sufficiency of the evidence. He contends that the evidence demands a finding that he was not armed and therefore an essential element of the crime was not shown. However, the evidence did show that the defendant participated in the attempted robbery even though his brother had actual possession of the shotgun. The defendant could therefore be convicted for the commission of the crime as a party under Code Ann. § 26-801. See also Dutton v. State, 228 Ga. 850 (188 SE2d 794); Green v. State, 124 Ga. App. 469 (184 SE2d 194).
Judgment affirmed. Evans and Clark, JJ., concur.